UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
LAMONT LEE and TYMEL KORNEGAY,

                                 Plaintiffs,
                    vs.                                    Civil No. 1:19-CV-473
                                                                     (DNH/DJS)
THE CITY OF TROY, ET AL.,

                                 Defendants.


DANIEL J. STEWART
United States Magistrate Judge


                     ORDER TO SHOW CAUSE
            WHY DEFENDANTS SHOULD NOT BE COMPELLED
                   TO OBTAIN SEPARATE COUNSEL

      On or about May 10, 2019, the Court was made aware that Defendants,

The City of Troy, Patrolman Christopher Parker, Patrolman Louis Perfetti, Patrolman

Justin Ashe, Patrolman Kyle Jones, Patrolman Morris and Patrolman Barker, are all

jointly represented by Richard T. Morrissey, Esq. of the Office of Richard T.

Morrissey. In addition to Defense counsels’ ethical obligation to inform each client

of the potential adverse consequences of joint representation, this Court has a

continuing obligation to supervise the bar and assure litigants a fair trial. See Dunton

v. County of Suffolk, 729 F.2d 903, 908-09 (2d Cir. 1984). Accordingly, it is the

Court’s duty to ensure that each Defendant in this action fully appreciates the

potential inherent conflict in joint representation of multiple defendants and
understands the potential threat a conflict may pose to each Defendant’s interests. Id.

at 909.        It is therefore

       ORDERED as follows:

       1. If it has not already been accomplished, Defense counsel shall, within ten

       (10) days of the date of this Order, send a copy of this Order and a letter to

       each client in this action

                (a) outlining the circumstances under which an actual or potential

               conflict of interest may arise,1 and

               (b) advising whether counsel plans to take a position adverse to that

               client’s interests at trial.

       2. Within sixty (60) days of the date of this Order, a Defendant who is jointly

       represented with other Defendants by a single attorney or law firm shall

       proceed in one of the two ways described in subparagraphs A or B:

               A. If, after being informed in writing of the potential or actual conflicts,

               a Defendant wishes to retain separate counsel, he or she may do so and

               new counsel shall file and serve a Notice of Appearance within sixty

               (60) days of the date of this Order;

                                               OR


       1
         The letter shall include, but not be limited to, the circumstances listed in the Attachment
to this Order.

                                                -2-
      B. In the event that a Defendant wishes to proceed while being

      represented by their current counsel, I will require additional assurance

      that the Defendant has made an informed decision to do so

      notwithstanding the potential for conflict. That assurance must be

      provided in the form of a sworn affidavit from the Defendant

             (a) acknowledging that he or she has been given written notice by

             counsel of the potential for conflict;

             (b) acknowledging that he or she understands the potential

             conflict and its ramifications; and

             (c) stating that he or she has knowingly and voluntarily chosen to

             proceed with joint representation.

      That affidavit and counsel’s letter to the Defendant shall be submitted

      to the Chambers of the undersigned within sixty (60) days of the date of

      this Order and, after review, will be filed under seal. At the time of

      submission to the undersigned, the Defendant shall file and serve a

      Notice of In Camera Submission Regarding Joint Representation.

3. If a Defendant chooses to exercise the option outlined in paragraph 2(B)

above, the Court will review Defense counsel’s letter of notification and a

Defendant’s affidavit ex parte and in camera to determine if the Defendant has

knowingly and voluntarily waived his or her right to separate counsel.




                                   -3-
    4. If the Court determines that the conflict is of a nature which can be waived

    and a Defendant’s waiver of the potential conflict is knowing and voluntary,

    the Court will allow the Defendant to proceed with joint representation.

    5. If the Court determines that a Defendant has not knowingly and voluntarily

    waived his or her right to separate counsel, the Court shall order further action

    as necessary to safeguard the integrity of these proceedings.

    6. A Defendant who consents to joint representation will not be deemed to

    have waived his or her right to retain separate counsel. However, no extension

    of deadlines established in the Uniform Pretrial Scheduling Order or of the trial

    date will be granted because of such substitution of counsel unless a Defendant

    establishes that the substitution resulted from a conflict of interest which

    reasonably could not have been foreseen when the Defendant filed his or her

    affidavit agreeing to joint representation and that the Defendant promptly

    proceeded to obtain separate counsel upon learning of the conflict of interest.

    7. Copies of this Order shall be promptly mailed by the Clerk of the Court to

    all counsel in this action.


IT IS SO ORDERED.

DATED:    June 12, 2019




                                       -4-
                                         Attachment

       Listed below are some, but not all, of the circumstances in which a conflict of
interest may arise when two or more defendants are jointly represented by a single
attorney or law firm. The list is not exhaustive but serves only to illustrate examples
of types of conflicts which may result from such joint representation. An attorney
should also advise a defendant of other possible conflicts specific to the facts of the
particular case.


       1. It may be in the best interests of the government entity to assert as a defense that a

defendant was not acting within the scope of his or her employment at the time of events in issue.

However, such a defense would operate to the detriment of an individual defendant and might place

his or her defense in conflict with that of the government entity.



       2. The attorney may receive information from one defendant which is helpful to one

defendant but which undermines the defense of another defendant. Where both defendants are

represented by the same attorney or law firm, the attorney-client privilege may prevent the attorney

or law firm from using that information in the defense of the defendant for whom the information

is favorable.



       3. The plaintiff may offer to settle or dismiss claims against one defendant in return for

cooperation with the plaintiff’s case. If a defendant receives such an offer, a lawyer or law firm

jointly representing defendants may not be able to provide unbiased advice on whether to accept or

reject such an offer because the acceptance of such an offer may undermine the case of other

defendants whom the attorney or law firm represents.



       4. During jury selection at trial, a particular potential juror may be perceived as favorable

to one defendant but unfavorable to another. Where these defendants are jointly represented by one



                                                 -i-
attorney or law firm, the attorney must choose the interests of one defendant over those of the other

in determining whether to select or reject that potential juror.



       5. In questioning a defendant during his or her testimony, an attorney who jointly represents

other defendants in the same case may be inclined to limit or eliminate certain questions where,

although the answers would be helpful to the defense of one defendant, those answers may

undermine the defense of another defendant.



       6. In questioning non-party witnesses during testimony, an attorney who jointly represents

two or more defendants in the same case may be inclined to limit or eliminate certain questions

where, although the answers would be helpful to the defense of one defendant, those answers may

undermine the defense of another defendant.



       7. In determining which witnesses and which exhibits to present at trial, an attorney or law

firm jointly representing two or more defendants in the same case may be inclined not to offer certain

witnesses or exhibits because, although that evidence may be helpful to the defense of one defendant,

it undermines the defense of another defendant.



       8. If two or more defendants are found liable for punitive damages and a trial is held on that

issue, a lawyer or law firm jointly representing two or more defendants in the same case may be

inclined to argue to the fact finder that one defendant was less responsible or less culpable than

another. However, while such an argument may benefit the defense of that defendant, it may

undermine the defense of another defendant who, the argument would suggest, was more responsible

or more culpable.




                                                 -ii-
